Judgment, Supreme Court, Bronx County (Peter Benitez, J.), rendered April 20, 1998, convicting defendant, after a jury trial, of attempted murder in the second degree, assault in the first and second degrees and petit larceny, and sentencing him to concurrent terms of SVs to 25 years and 5 to 15 years, consecutive to concurrent terms of 1 to 3 and 1 year, unanimously affirmed.
The court’s Sandoval ruling balanced the appropriate factors and was a proper exercise of discretion (see People v Hayes, 97 NY2d 203 [2002]; People v Walker, 83 NY2d 455, 458-459 [1994]; People v Pavao, 59 NY2d 282, 292 [1983]). The court permitted elicitation of matters that were highly probative of defendant’s credibility and were not unduly prejudicial.
We perceive no basis for reducing the sentence. Concur— Saxe, J.P., Sullivan, Ellerin, Lerner and Gonzalez, JJ.